Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims do not contain a film removing method nor a substrate treating method.
The following title is suggested: Substrate treating apparatus. Or something thereof with more description.

Claim Objections
Claim 17 is objected to because of the following informalities:  for irradiating a plurality of unit pulse laser beams should be changed to for irradiating the plurality of unit pulse laser beams for antecedent basis continuity.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  a plurality of unit pulse laser beams is firstly recited in claim 17 and is also later recited in claim 17 as a plurality of unit pulse laser beams. These later recitations should be changed to the plurality of unit pulse laser beams for antecedent basis continuity.  Appropriate correction is required.
s 17 and 18 objected to because of the following informalities:   a combination of the support unit is recited firstly in claim 17,  a combination of the support unit is then followed up later in claim 17 and dependent claim 18 and these further references to  a combination of the support unit should be changed to  the combination of the support unit for antecedent basis continuity.  Appropriate correction is required.
Claims 24 and 25 objected to because of the following informalities:  The recitation of a shape in claim 23 already establishes a shape of each of the unit pulse laser beams, and the further recitations of a shape of each of the unit pulse laser beams in claims 24 and 25 which depend on claim 23 establishes more shapes.  The interpretation is that the applicant meant to refer to the shape of each of the unit pulse laser beams in claim 23 and as such it is recommended that a plurality of unit pulse laser beams in claims 24 and 25 be changed to the plurality of unit pulse laser beams.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
controller is configured to in claim 17
The generic placeholder is “controller” and the functional language attributed the “controller” includes: “to control a combination of the support unit and the laser irradiation unit.”
Structure “read into” the claims from the specification to support the claimed functional language includes “and a controller (not shown)” (par. 60 of the Specification) 
controller is further configured to control in claims 18, 19, 20, and 22.
The generic placeholder is “controller” and the functional language attributed the “controller” includes: “is further configured to control.”
Structure “read into” the claims from the specification to support the claimed functional language includes “and a controller (not shown)” (par. 60 of the Specification) 
driving member for moving in claim 21.
The generic placeholder is “driving member” and the functional language attributed the “driving member” includes: “for moving the laser irradiation member.”
Structure “read into” the claims from the specification to support the claimed functional language includes “the driving member 446 ” (par. 68 of the Specification) 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “controller” is unclear because the structure of the controller is not positively recited in the specification, see 112f above.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recited “a preset time” is not positively recited in the specification and as such is unclear because it is not discernable how one is to define a preset time.

Claim 19 recites the limitation "the film".  There is insufficient antecedent basis for this limitation in the claim because a film is not recited in claim 19 nor in any of the claims in which claim 19 depends. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations of “a wavelength adjusting member” and “a shape adjusting member” are unclear what they are structurally because they are not positively recited in the specification. The interpretation is that the wavelength adjusting member is a lens and the shape adjusting member is a filter or something thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 18, 19, 21, and 22  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20200035517 A1 HIDAKA (hereinafter “HIDAKA”).
Regarding claim 17, HIDAKA teaches, except where struck through, An apparatus for treating a substrate (abstract teaches There is provided a substrate processing apparatus) and further discloses the apparatus comprising: a housing (cup 17 fig. 1) having an inner space (fig. 1 shows cup 17 having an inner space where substrate holder 10 and substrate 2 are); a support unit (substrate holder 10) received in the inner space (see figure 1) for supporting and rotating the substrate (par. 27 teaches the rotary driver 20 rotates the substrate holder 10. The rotary driver 20 rotates the substrate holder 10 about the rotary shaft portion 14 of the 10. As the substrate holder 10 rotates, the substrate 2 held by the substrate holder 10 is rotated); a laser irradiation unit (heating unit 70A) for irradiating a plurality of unit pulse laser beams onto the substrate supported on the support unit (par. 139 teaches for example, the switching mechanism 81A includes a branching part 82A that branches one optical path of the laser beam LB into a plurality of optical paths, and an opening/closing part 83A that independently opens or closes the branched optical paths. The branching part 82A is composed of, for example, a beam splitter. The opening/closing part 83A is composed of, for example, a beam shutter. The laser beam having passed through the opening/closing part 83A is guided to the heating heads 72A by, for example, optical fibers, and is irradiated onto the substrate 2 from the heating heads 72A); and a controller (control part 90) to control the support unit and the laser irradiation unit (a summation of par. 77 teaches the contents of control part 90 and what parts of the apparatus in HIDAKA does), wherein the controller is configured to: control the support unit to rotate the substrate supported on the support unit (par. 77 teaches The rotation controller 95 controls the rotary driver 20); control a combination of the support unit and the laser irradiation unit to perform a first irradiation operation for irradiating a plurality of unit pulse laser beams to the substrate while the substrate is rotating (par. 107 teaches Furthermore, according to the present embodiment, the heating controller 98 moves the irradiation point P outward from inward of the substrate 2 in the radial direction while allowing the rotation controller 95 to rotate the substrate 2 together with the substrate holder 10), wherein in the first irradiation operation, a pulse width of each of the unit pulse laser beams is set so that regions of the substrate onto which the unit pulse laser beams are irradiated respectively do not overlap each other (par. 157 teaches Accordingly, it is also possible to form the exposed portion 6 by forming the irradiation point P directly on the covered portion 7. 8 and may be separated from the boundary portion 8); and control a combination of the support unit and the laser irradiation unit to perform a second irradiation operation for irradiating a plurality of unit pulse laser beams to the substrate while the substrate is rotating (The mere duplication of parts has no patentable significance unless new and unexpected result is produced. For example, a first irradiation operation is merely duplicated to a second irradiation operation; fig. 9 teaches the time period and sequencing of the heating head from t1 to t5;  par. 129 teaches According to the present embodiment, just like the first embodiment, the heating controller 98 moves the irradiation point P outward from inward of the substrate 2 in the radial direction while allowing the rotation controller 95 to rotate the substrate 2 together with the substrate holder 10), wherein in the second irradiation operation, the unit pulse laser beams are respectively irradiated onto regions between adjacent regions among the regions receiving the unit pulse laser beams respectively in the first irradiation operation (par. 128 teaches That is to say, since the boundary portion 8 can be intensively heated, it is possible to increase a difference in temperature between the boundary portion 8 and the covered portion 7 (especially, the outer peripheral portion of the substrate 2). In the boundary portion 8, the temperature of the drying liquid L3 can be made higher than room temperature which is analogous to irradiating adjacent regions).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include the apparatus comprising: a housing having an inner space; a support unit received in the inner space for supporting and rotating the substrate; a laser irradiation unit for irradiating a plurality of unit pulse laser beams onto the substrate supported on the support unit; and a controller to control the support unit and the laser irradiation unit, wherein the controller is configured to: control the support unit to rotate the substrate supported on the support unit; control a combination of the support unit and the laser irradiation unit to perform a first irradiation operation for irradiating a plurality of unit pulse laser beams to the substrate while the substrate is rotating, wherein in the first irradiation operation, a pulse width of each of the unit pulse laser beams is set so that regions of the substrate onto which the unit pulse laser beams are irradiated respectively do not overlap each other; and control a combination of the support unit and the laser irradiation unit to perform a second irradiation operation for irradiating a plurality of unit pulse laser beams to the substrate while the substrate is rotating, wherein in the second irradiation operation, the unit pulse laser beams are respectively irradiated onto regions between adjacent regions among the regions receiving the unit pulse laser beams respectively in the first irradiation operation, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 18, HIDAKA teaches, except where struck through, The apparatus of claim 17 as discussed above and further discloses wherein the controller is further configured to control a combination of the support unit and the laser irradiation unit such that the second irradiation operation is performed when a preset time has elapsed after the first irradiation operation is completed (par. 16 teaches FIG. 9 is a timing chart showing operations wherein the controller is further configured to control a combination of the support unit and the laser irradiation unit such that the second irradiation operation is performed when a preset time has elapsed after the first irradiation operation is completed, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 19, HIDAKA teaches, except where struck through, The apparatus of claim 17 as discussed above and further discloses wherein the controller is further configured to control the laser irradiation unit such that each of the unit pulse laser beams has a wavelength below an ablation threshold at which ablation occurs in the film (par. 6 teaches a heating unit configured to irradiate the substrate held by the substrate holder or the liquid film with a laser beam for heating the liquid film; and a heating controller configured to control the heating unit, wherein the heating controller controls the heating unit to irradiate the laser beam onto the substrate or the liquid film to expose the entire concave portion in a depth direction 3 and can rapidly heat the liquid film LF3 at a high temperature as compared to a halogen lamp beam, an LED light beam and a heating fluid (for example, hot water or hot gas).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the controller is further configured to control the laser irradiation unit such that each of the unit pulse laser beams has a wavelength below an ablation threshold at which ablation occurs in the film, as suggested and taught by HIDAKA, for the purpose of providing a means for  it is possible to shorten a period of drying time of the liquid film LF3. In addition, since the laser beam LB can heat the liquid film LF3 more rapidly than the halogen lamp beam, the LED light beam and the heating fluid, it is possible to partially heat the liquid film LF3 (par. 57).
Regarding claim 20, HIDAKA teaches, except where struck through, The apparatus of claim 19 as discussed above and further discloses wherein the controller is further configured to control the laser irradiation unit such that each of the unit pulse laser beams has a wavelength of 150 nm to 1200 nm (par. 59 teaches the laser beam LB is an infrared wavelength (for example, 800 nm to 1,200 nm, which is in the range disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the controller is further configured to control the laser irradiation unit such that each of the unit pulse laser beams has a wavelength of 150 nm to 1200 nm, as suggested and taught by 2 is used. In a case where the substrate 2 is a silicon wafer (par. 59).
Regarding claim 21, HIDAKA teaches, except where struck through, The apparatus of claim 17 as discussed above and further discloses wherein the laser irradiation unit includes: a laser light source (par. 56 teaches a light source 71 of a laser beam LB) for generating the unit pulse laser beams (par. 56 teaches The light source 71 may generate the laser beam LB in a pulse-like manner, or may generate the laser beam LB in a continuous manner); a laser irradiation member (heating head 72) for irradiating the unit pulse laser beams received from the laser light source to the substrate supported on the support unit (par. 69 teaches The reflection mirror 79 reflects the laser beam LB, which has passed through the internal space of the cylindrical rotary shaft portion 14, in the radial direction of the substrate 2 and guides the laser beam LB to the heating head 72); and a driving member for moving the laser irradiation member so that an irradiation position of the unit pulse laser beams varies along a radial direction of the substrate (par. 70 teaches The heating unit 70 includes an irradiation point moving mechanism 80. The irradiation point moving mechanism 80 moves the irradiation point P on the irradiation surface (for example, the lower surface 2 b of the substrate 2) onto which the laser beam LB is irradiated).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the laser irradiation unit includes: a laser light source for generating the unit pulse laser beams; a laser irradiation member for irradiating the unit pulse laser beams received from the laser light source to the substrate supported on the support unit; and a driving member for moving the laser irradiation member so that an irradiation position of the unit pulse laser beams varies along a radial direction of the substrate, as suggested and taught by HIDAKA, for the purpose of providing a means for When the rotary driver 20 rotates the substrate holder 10, the boundary portion 8 can be moved outward from inward of the substrate 2 in the radial direction so as not to counter a centrifugal force (par. 71).
Regarding claim 22, HIDAKA teaches, except where struck through, The apparatus of claim 21 as discussed above and further discloses wherein the controller is further configured to control the laser irradiation member to irradiate the unit pulse laser beams to an edge region of the substrate supported on the support unit (fig.7D and par. 99 teach When the heating head 72 reaches a position just below the outer peripheral portion of the substrate 2 immediately before time t5 shown in FIG. 9, the inclined nozzle 52 forms an air flow, which moves outward from inward of the substrate 2 in the radial direction as the air flow goes from above downward, above the outer peripheral portion of the substrate 2 (see FIG. 7D)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the controller is further configured to control the laser irradiation member to irradiate the unit pulse laser beams to an edge region of the substrate supported on the support unit, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously provide for since the boundary portion 8 can be intensively heated, it is possible to increase a difference in temperature between the boundary portion 8 and the covered portion 7 (especially, the outer peripheral portion of the substrate 2). In the boundary portion 8, the temperature of the drying liquid L3 can be made higher than room temperature. It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse (par. 128).
Claims 23, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200035517 A1 HIDAKA (hereinafter “HIDAKA”) in view of US20180158703A1 ASLANOV (hereinafter “ASLANOV”). 
Regarding claim 23, HIDAKA teaches, except where struck through, The apparatus of claim 21 as discussed above.  HIDAKA does not teach wherein the laser irradiation unit further includes: a wavelength adjusting member for changing a wavelength of each of the unit pulse laser beams received from the laser light source; and a shape adjusting member for changing a shape of each of the unit pulse laser beams received from the laser light source. Along the same field of endeavor, ASLANOV is considered analogous art because ASLANOV discloses A laser processing apparatus includes a laser beam generating unit which emits a laser beam, a lens unit which divides the laser beam into a plurality of laser beams, and a light condensing unit which condenses the plurality of laser beams (abstract).  ASLANOV teaches, except where struck through, wherein the laser irradiation unit further includes: a wavelength adjusting member for changing a wavelength of each of the unit pulse laser beams received from the laser light source (par. 41 teaches More specifically, the laser beam generating unit 100 may receive a first control signal CONT1 and adjust the output, shape, or wavelength of the laser beam L1); and a shape adjusting member for changing a shape of each of the unit pulse laser beams received from the laser light source (par. 41 teaches More specifically, the laser beam generating unit 100 may receive a first control signal CONT1 and adjust the output, shape, or wavelength of the laser beam L1; par. 47 teaches  The light condensing unit 300 may include at least one condensing lens 310. The condensing lens 310 may condense a plurality of incident laser beams L2 and provide the condensed laser beam L2 to the target object 410. The condenser lens 310 may be a long-axis condensing lens in an exemplary .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, to include wherein the laser irradiation unit further includes: a wavelength adjusting member for changing a wavelength of each of the unit pulse laser beams received from the laser light source; and a shape adjusting member for changing a shape of each of the unit pulse laser beams received from the laser light source, as suggested and taught by ASLANOV, for the purpose of providing a means to advantageously allow for The target object 410 may receive the laser beam L3 of which energy intensity is averaged…As a result, the vertical stripe phenomenon may be reduced (par. 68).
Regarding claim 24, HIDAKA and ASLANOV teach, except where struck through, The apparatus of claim 23 as discussed above and ASLANOV further discloses wherein the shape adjusting member changes a shape of each of the unit pulse laser beams to a cross-sectional circular shape (par. 32 teaches The cross section of the laser beam L1 may have a rectangular shape in an exemplary embodiment. However, the invention is not limited thereto, and the cross section of the laser beam L1 may have various other shapes such as a circular or dot shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, to include wherein the shape adjusting member changes a shape of each of the unit pulse laser beams to a cross-sectional circular shape, as suggested and taught by ASLANOV, for the purpose of providing an apparatus with the advantage where the occurrence of interference fringes may be reduced (par. 6).
The apparatus of claim 23 as discussed above and ASLANOV further discloses wherein the shape adjusting member changes a shape of each of the unit pulse laser beams to a cross-sectional quadrangular shape (par. 32 teaches The cross section of the laser beam L1 may have a rectangular shape in an exemplary embodiment. However, the invention is not limited thereto, and the cross section of the laser beam L1 may have various other shapes such as a circular or dot shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, to include, wherein the shape adjusting member changes a shape of each of the unit pulse laser beams to a cross-sectional quadrangular shape, as suggested and taught by ASLANOV, for the purpose of providing an apparatus with the advantage where the occurrence of interference fringes may be reduced (par. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761